Schuchman, J.
This is an appeal by the defendants from a judgment, entered in favor of the plaintiff, upon the verdict of a jury, and from an order denying a motion for a new trial.
The action is brought to recover for professional services alleged to have been rendered by .the plaintiff’s assignors, to-wit, the law firm of Gumbleton & Hottenroth, to the defendants, at an agreed price, in the matter of effecting a lease to the mayor, aldermén and commonalty of the city of New York, of premises in the city of New York, for the temporary bridge over the Harlem river near *530Third avenue. The lease was made for the term of three years, from June 19, 1893, with the privilege of two renewals of one year each,.upon the same terms and conditions therein contained, at the option of the city authorities, at the yearly rental of the sum of $13,000.
It appears that, after the expiration of the three years’ term in Said lease provided for, another lease was entered into between the defendants and the city authorities of the same property, at the same rental, and 'for the term of one year, ten months and eleven, days from June 19, 1896. Gumbleton & Hottenroth maintain in this action the agreement for their professional services was to be 10 per cent, on the amount of the rental that the defendants were to receive from any lease the city might make with. them. The defendants admit that they were to pay said law firm 10 per cent, of all rents they were to receive from the city for any lease that might be made. The only contention between the parties is, that the defend? ants claim that they understood the agreement to be that they were to pay 10 per cent, on the first lease for the term of three years only, while the law firm maintain that they are entitled also to the 10 per cent, on the rental reserved in the lease and received by .the de-, fendants in the second lease.
, It is true that the first lease was for the term of three years and no more, and that it contained merely a covenant for a renewal at the city’s option. ■ The second lease amounts to substantially a renewal under that covenant. Gumbleton & Hottenroth were the attorneys for the defendants. The relations of attorney and client existed between them, and the rule of law is, that the attorney in regard to a subject-matter intrusted to him by bis client must act fairly and justly, and take no undue advantage of his client’s confidence; ignorance or misconception. The client, however, is bound by an agreement with his attorney, when it appears from all the evidence, in the absence of any unfairness or injustice on his attorney’s part, that he was - fully informed of all the material circumstances and acted understandingly on them. Place v. Hayward, 117 N. Y. 487, at p. 497.
The contention whether the defendants understood their agreement with their attorneys, whether they were to pay' 10 per cent, on the three years, the term reserved in the first' lease only, or whether they were to pay on any renewal thereof, was fairly submitted by the trial judge to the jury" by a charge very favorable to the defendants, to which no exception was taken, and the only re*531quest to charge submitted by the defendants and stating particularly their contention was complied with by the court and the jury finding a verdict for the plaintiff; that finding is conclusive and cannot be disturbed. We have examined the exceptions at folios 64 and •74, and also at folio 114, and do not think that the evidence to which they relate influenced the jury’s verdict in any way, or inured in any way to the defendants’ injury. The judgment must be affirmed, with costs.
Fitzsimons and Conlan, JJ., concur.
Judgment affirmed, with costs.